OFFICE OF STAN STANART
                                  COUNTY CLERK, HARRIS COUNTY, TEXAS
                                      CIVIL COURTS DEPARTMENT
                                                                                                         FILED IN
                                                                                                  1st COURT OF APPEALS
May 24, 2018                                                                                          HOUSTON, TEXAS
                                                                                                  5/24/2018 1:22:51 PM
                                                                                                  CHRISTOPHER A. PRINE
1st Court of Appeals                                                                                      Clerk
301 Fannin
Houston, Texas 77002


                                            LETTER OF ASSIGNMENT

Trial Court Docket Number: 1043486
Trial Court Number: County Civil Court at Law No. 1

Style:
THE STATE OF TEXAS                                          VS. CC TELGE ROAD L.P, A TEXAS
                                                                   LIMITED PARTNERSHIP
APPELLANT(S)                                                       APPELLEE(S)

Judge: George Barnstone

Appellant(s) Attorney:                                               Appellee(s) Attorney:
Glorieni Azeredo, #24077840                                          Don C. Griffin, #08456975
Anthony J. Blazi, #02475700                                          1001 Fannin Street, Suite 2500
P.O. Box 12548                                                       Houston, Texas 77002-6760
Austin, Texas 78711-2548                                             Phone: (713) 758-3508
Phone: (512) 463-2004                                                Fax: (713) 615-5985
Fax: (512) 936-0888                                                  E-Mail: dgriffin@velaw.com
E-Mail: Glorieni.Azeredo@oag.texas.gov
E-Mail: Anthony.Blazi@oag.texas.gov


The State Of Texas, appellant, filed a Notice of Appeal on May 22, 2018 from the Final Judgment that
was signed on February 21, 2018.

Motion for New Trial was filed by The State of Texas on March 23, 2018.

The Clerk’s Record is due to your office on or before June 21, 2018.



Angeles Villafranca
Deputy Clerk
201 Caroline, Suite 300
Houston, Texas 77002
(713) 274-1336


                                       P.O. Box 1525    Houston, TX 77251-1525   (713) 755-6421

Form No. H-01-148 (Rev. 02/18/2016)                    WWW.CCLERK.HCTX.NET                              Page 1 of 1


                                                            Page 1
                                             1043486
                                                                                             5/22/2018 3:21 PM
                          Harris County - County Civil Court at Law No. 1                          Stan Stanart
                                                                                                   County Clerk
                                                                                                  Harris County



                                    CAUSE NO. 1043486
    THE STATE OF TEXAS,                           ' CONDEMNATION PROCEEDING FILED
    Plaintiff                                     '
    v.                                            ' COUNTY CIVIL COURT AT LAW NO. 1
                                                  '
                                                  '
    CC TELGE ROAD, L.P. , A TEXAS                 '
    LIMITED PARTNERSHIP                           '
    Defendant                                       HARRIS COUNTY, TEXAS

                                   NOTICE OF APPEAL

TO THE CLERK OF THE COURT:

       COMES NOW, the State of Texas, and gives this Notice of Appeal from the Judgment of

the Honorable George Barnstone, in the above captioned cause, signed on February 21, 2018.

       This appeal is taken to the First or Fourteenth Court of Appeals District of Texas in

Houston.

                                             Respectfully submitted,

                                             KEN PAXTON
                                             Attorney General of Texas

                                             JEFFREY C. MATEER
                                             First Assistant Attorney General

                                             BRANTLEY STARR
                                             Deputy First Assistant Attorney General

                                             JAMES E. DAVIS
                                             Deputy Attorney General for Civil Litigation

                                             RANDALL K. HILL
                                             Assistant Attorney General
                                             Chief, Transportation Division

                                             /s/ Glorieni Azeredo
                                             GLORIENI AZEREDO
                                             State Bar No. 24077840
                                             Glorieni.Azeredo@oag.texas.gov
                                             ANTHONY J. BLAZI
                                             State Bar No. 02475700
                                             Anthony.Blazi@oag.texas.gov
                                             Assistant Attorneys General
                                             Transportation Division


                                             Page 2
                                             P.O. Box 12548
                                             Austin, Texas 78711-2548
                                             (512) 463-2004
                                             (512) 936-0888 - Facsimile

                                             ATTORNEYS FOR PLAINTIFF/APPELLANT,
                                             THE STATE OF TEXAS

                                 CERTIFICATE OF SERVICE

       I certify that on the 22nd day of May 2018, I served a copy of Notice of Appeal on the
following parties via electronic service and e-mail:

Via Electronic Service
and E-Mail

H. Dixon Montague
Don C. Griffin
VINSON & ELKINS LLP
1001 Fannin Street, Suite 2500
Houston, Texas 77002

Attorney for Defendant
CC TELGE ROAD, LP

Chevron Corporation                                   Via USPS Regular Mail
The Secretary of the State of Texas
Registered Agent
Statutory Documents Section-Citations Unit
1019 Brazos Street, Room 105
Austin, Texas 78701


                                             /s/ Glorieni Azeredo
                                             GLORIENI AZEREDO
                                             Assistant Attorney General




                                               2

                                             Page 3
Page 4
Page 5
Page 6
Page 7
Page 8
Page 9
Page 10
Page 11
Page 12
Page 13
Page 14
Page 15
Page 16
Page 17
Page 18
Page 19
Page 20
Page 21
Page 22
Page 23
Page 24
Page 25
Page 26
Page 27
Page 28
Page 29
Page 30
Page 31
Page 32
Page 33
Page 34
Page 35
Page 36
Page 37
Page 38
Page 39
Page 40
Page 41